DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment of 12/9/2021
2.         The present Office action is made in response to the amendment filed on 12/9/2021. It is noted that in the amendment, applicant has amended claims 1, 6 and 11. There is not any claim being added into or canceled from the application. There is also not any change being made to the drawings and the specification.
3.	The pending claims are claims 1-7, 9-16, and 18-24 (Note that claims 8 and 17 were canceled in the amendment of 12/27/19) in which claims 1-4, 6, 9-14 and 24 are examined in the present office action, and claims 5, 7, 15-16 and 18-23 have been withdrawn from consideration as being directed to a non-elected invention. Applicant should note that claims 5, 7, 18, 20 and 22 will be rejoined if the linking claim 1 is later found as an allowable claim, and claims 15-16, 19, 21 and 23 will be rejoined if the linking claim 11 is later found as an allowable claim.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 12/9/2021 and applicant's arguments provided in the amendment, pages 8-14, have been fully considered and yielded the following conclusions.
A) Regarding to the objection of claim 6 as set forth in the office action of 6/9/2021, the amendments to the claim as provided in the amendment of 12/9/2021 and applicant’s 
B) Regarding to the rejection of claims 1-4, 6, 9-10 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088 as set forth in the office action of 6/9/2021, the amendments to the claims and applicant’s arguments provided in the amendment of 12/9/2021, page 10, have been fully considered but they are not persuasive. Thus, the rejection of claims 1-4, 6, 9-10 and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15, of copending Appl ‘088 is maintained in the present office action.
Regarding to applicant’s arguments that “Applicant notes … present claims”, see Amendment in page 10, lines 1012. Applicant’s arguments have been fully considered but they are not persuasive because the new features, i.e., the elastic module of the optical film provides for the separability of the optical film and the master firm recited in the amended claim 1, lines 12-13, are readable from those recited in claim 1 of copending Appl ‘088, see the amendment to claim 1 of the Appl ‘088 on lines 11-12 and 18-23.
C) Regarding to the rejection of claims 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088 as set forth in the office action of 6/9/2021, the amendments to the claims and applicant’s arguments provided in the amendment of 12/9/2021, page 10, have been fully considered but they are not persuasive. Thus, the rejection of claims 11-14 on the 
Regarding to applicant’s arguments that “Applicant notes … present claims”, see Amendment in page 10, lines 17-19. Applicant’s arguments have been fully considered but they are not persuasive because the new features, i.e., the elastic module of the optical film provides for the separability of the optical film and the master firm recited in the amended claim 1, lines 12-13, are readable from those recited in claims 1, 16-17, 19-21, 24 and 27-28 of copending Application No. 15/538,088, see the amendment to claim 1 of the application No. 15/538,088 on lines 11-12 and 18-23. Applicant is respectfully invited to review claims as amended in the copending Application No. 15/538,088, in particular, claim 1 in which claim 16 is a dependent claim. 
D) Regarding to the rejection of claims 1-2, 6, and 11-12 under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Higashi et al (US Publication No. 2003/0054187) and the rejection of claims 3-4, 9-10, 13-14 and 24 under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Higashi et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600) as set forth in the office action of 6/9/2021, the amendments to the claims as provided in the amendment of 12/9/2021 and applicant’s arguments provided in the mentioned amendment, pages 11-13, have been fully considered and found persuasive, thus the rejections of claims over art of Seki et al, Higashi et al and Takase et al set forth in the mentioned office action are now withdrawn.

Applicant argued that: “The elastic modulus in Nomura relates … the separability of the layers therein” (amendment, page 13, last three lines through page 14, first two lines), the examiner respectfully disagrees with applicant’s viewpoint and respectfully invited applicant to review the art of Nomura et al, paragraphs [0120]-[0138], for example, and the claimed language in present claim 1. 
Applicant should note that the materials of the resist layer (13) for the mater film/element and the material of the optical layer (16) are different from other thus as a result their elastic modulus are different from each other. A difference in elastic modulus is considered as a factor or a reason in a separation step/process as disclosed by the present specification. Applicant should also review the claimed language of the present claims 1 and 11 in which while each claim recites an elastic modulus for the optical film and then each claim recites a result of such an elastic modulus of the optical film. There is not any specific feature being provided except a recitation related to the elastic modulus of the optical film. In the art of Nomura et al, the optical film (16) is separated from the resist layer (13) wherein the optical film 
Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.       Claims 1-4, 6, 9-10 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4, 6, 9-10 and 24 are read from those recited in claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
In particular, features of claim 1 are read from claims 1 and 10 of Appl '088; features of claim 2 are read from claim 4 of Appl '088; features of claim 3 are read from claim 13 of Appl '088; features of claim 4 are read from claim 14 of Appl '088; features of claim 6 are read from claim 11 of Appl '088; features of claims 9-10 are read from claim 15 of Appl '088 which adherent is considered as an optical component or an input element; and features of claim 24 are read from claims 4 and 14 of Appl ‘088.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.       Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims are read from those recited in claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
In particular, features of claim 11 are read from claims 16-17, 19-21, 25 and 31 of Appl '088; features of claim 12 are read from claim 24 of Appl '088; and features of claims 13-14 are read from claims 27-28, respectively. See also claim 1 in which claim 16 is a dependent claim.
Regarding to the newly-added features, i.e., the elastic module of the optical film provides for the separability of the optical film and the master firm recited in the amended claim 1, lines 12-13, it is noted that the newly-added features are readable from those recited in claims 1, 16-17, 19-21, 24 and 27-28 of copending Appl ‘088, see the amendment to claim 1 of the Appl ‘088 on lines 11-12 and 18-23. See also claim 1 to which claim 16 depends.

Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.       Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Nomura et al (US Publication No. 2012/0212825) (both of record).
Seki et al discloses an optical element and a method for making the optical element. The optical element and the method for making the optical element as described in paragraphs [0165]-[0241] and shown in figs. 1-8 comprises the following features:
a) Regarding to the features recited in present claim 1, the optical element as disclosed by Seki et al comprises the following features:
a1) an optical film (2) on one surface of which is formed a first micro concave-convex structure in which an average cycle of concavities and convexities is less than or equal to a visible light wavelength, see paragraph [0176], for example; 
a2) a master film (21) that covers the first micro concave-convex structure, wherein the master film is provided with a second micro concave-convex structure formed on a surface that 
a3) regarding to the feature that the master film is separable from the optical film, such feature is clear from the device provided by Seki et al that the master film (21) is separable from the optical film (2), see also figs. 3-4;
b) regarding to the thickness of the optical film (2) as recited in present claim 2, in paragraph [0175], Seki et al disclose that the thickness of the film (2) is from 0.5 µm to 200 µm which covers the range of 1 µm to 10 µm; and
c) regarding to the feature related to a spectral reflectance for wavelengths from 350 nm to 800 nm of the first micro concave-convex structure and the second micro concave-convex structure as recited in present claim 6, such feature is read from the optical film (2) and the master (21) provided by Seki et al for the similar materials, the pitch and the height of the optical elements.
It is noted that while Seki et al discloses that the material of the optical film can be epoxy resins, acrylic resins, urethane resins, … and cross-linking type liquid crystal resins”, see paragraph [0167]; however, Seki et al does not clearly disclose the elastic modulus of the optical film as recited in the present claim 1. However, a laminate comprises a plurality of optical layers attached to each other where in a layer made by acrylic resin having a flexural modulus in the range of 1 MPa to 1200 MPa is disclosed in the art as can be seen in the laminate provided by Nomura et al. 

Regarding to the feature that the elastic modulus of the optical film is provided for separation of the layers as recited in claim 1, such feature is considered as being read from the laminate provided by Nomura et al.
Applicant should note that the materials of the resist layer (13) for the mater film/element and the material of the optical layer (16) are different from other thus as a result their elastic modulus are different from each other. A difference in elastic modulus is considered as a factor or a reason in a separation step/process as disclosed by the present specification. Applicant should also review the claimed language of the present claims 1 and 11 in which while each claim recites an elastic modulus for the optical film and then each claim recites a result of such an elastic modulus of the optical film. There is not any specific feature being provided except a recitation related to the elastic modulus of the optical film. In the art of Nomura et al, the optical film (16) is separated from the resist layer (13) wherein the optical film 
Regarding to the method as claimed in present claims 11-12, such features are read from the description related to the method for making a master film and using the master film for forming an optical element as described in paragraphs [0199]-[0241] and figs. 2-8.
11.       Claims 3-4, 9-10, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Nomura et al as applied to claims 1 and 11 above, and further in view of Takase et al (US Patent No. 5,276,600, of record).
It is noted that in the combined product provided by Seki et al and Nomura et al, while Seki et al discloses an optical element having an optical film (2) formed on an adherend (1) which is an optical component as applied to the feature related to the adherent recited in present claim 10, and a method for making such an optical element; however, Seki et al does not clearly state that an adhesive is used to attach the film on the adherend as recited in present claims 3, 9, and 13 wherein the adhesive has a thickness in the range of 2 µm to 50 µm as recited in present claims 4 and 14, and the total thickness of the optical film and the adhesive is in the range of 3 µm to 60 µm as recited in present claim 24. 
However, the use of an adhesive having a thickness in the range of 0.5 µm to 50 µm for attaching an optical film onto a surface of an adherend is known to one skilled in the art as can be seen in the optical element provided by Takase et al.  In particular, Takase et al discloses an optical element having a reflecting film (4), a base (8) and an adhesive (7) for adhering the 
Regarding to the feature that the total thickness of the optical film and the adhesive film is in the range of 3 µm to 60 µm as recited in claim 24, it is noted that since the thickness of the optical film as provided by Seki et al is in a range of 0.5 µm to 200 µm, and the thickness of the adhesive is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm is disclosed by Takase et al then a selection of a thickness of 10 µm, which is in the range of 0.5 µm to 200 µm, for the optical film, and a selection of a thickness of 3 µm, which is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm, for the adhesive by one skilled in the art will result an optical element having a total thickness of 13 µm which is inside the range of 3 µm to 60 µm as claimed.
Regarding to the feature related to the so-called “peeling away” of the master film as recited in present claim 9, such feature is read/disclosed by Seki et al as can be seen in paragraphs [0199]-[0201] and figs. 2-4.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872